Citation Nr: 9931196	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  95-37 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for PTSD.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
prior to September 24, 1997.

3.  Entitlement to an effective date earlier than September 
24, 1997 for the increase in evaluation for the veteran's 
service-connected PTSD.

4.  Entitlement to service connection for a residuals of 
cancer of the esophagus, secondary to Agent Orange exposure 
in service.

5.  Entitlement to temporary total disability rating for 
treatment of a service-connected disability requiring 
hospitalization from May 5, 1993 to November 6, 1993, 
pursuant to 38 C.F.R. 4.29.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities, prior to September 24, 1997.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1965 
to June 1967.  He had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a May 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  That rating decision 
confirmed and continued a 30 percent rating for post-
traumatic stress disorder (PTSD) which had been in effect 
since April 1980, and denied a temporary total rating based 
on hospitalization from May 5, 1993 to November 6, 1993 
pursuant to 38 C.F.R. 4.29.  In August 1994, pursuant to the 
veteran's change of address, the claim was transferred to the 
RO in Atlanta, Georgia.  An April 1998 decision increased the 
rating for the veteran's PTSD to 70 percent, effective 
September 24, 1997, with which he continues to maintain 
disagreement.  By notice of disagreement filed in April 1998, 
he specifically disagreed with the effective date of the 
increase arguing that it should be much earlier.  Also on 
appeal is a May 1995 rating decision which denied service 
connection for residuals of carcinoma of the esophagus 
including colectomy and ileostomy, secondary to exposure to 
Agent Orange in service, and denied a total rating for 
compensation on the basis of individual unemployability due 
to service-connected disabilities.

In June 1999, a videoconference hearing was held before 
Bettina S. Callaway, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal with regard 
to the issues of a higher evaluation for his PTSD, an earlier 
effective date for his increased rating for PTSD, a temporary 
total rating for hospitalization May 5, 1993 to November 6, 
1993, and a total rating for compensation based on individual 
unemployability due to service connected disabilities. 

2.  The veteran's PTSD, prior to September 24, 1997, was 
primarily manifested by sleep disturbance with nightmares 
about Vietnam, intermittent depression and anxiety.  These 
symptoms were productive of no more than definite industrial 
impairment.

3.  Prior to September 24, 1997, the veteran's PTSD was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
medical evidence does not show flattened affect, speech 
problems, panic attacks, comprehension difficulty, impairment 
in memory, judgment or abstract thinking, disturbances of 
motivation or mood, or difficulty in establishing and 
maintaining effective work and social relationships.

4.  From September 24, 1997, the veteran's PTSD includes 
symptoms of disruption of sleep by severe nightmares, 
intrusive thoughts, guarded suspicion, isolation, anger, 
mistrust of others, flashbacks and inability to work.

5.  A claim for an increased rating for the veteran's 
service-connected PTSD was received by VA in May 1993.

6.  Entitlement to an increased rating for his PTSD was 
initially manifest on a September 24, 1997 VA examination.

7.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

8.  The veteran was diagnosed with carcinoma of the esophagus 
in May 1993, which was subsequently removed by surgical 
resection.

9.  The veteran's residuals of cancer of the esophagus may 
not be presumed to be due to exposure to Agent Orange in 
service.

10.  No competent medical evidence has been presented of a 
nexus between the veteran's residuals of cancer of the 
esophagus and exposure to Agent Orange in service.

11.  The veteran has not presented a plausible claim for 
service connection for residuals of cancer of the esophagus, 
secondary to Agent Orange exposure in service. 

12.  The veteran was hospitalized at VAMC, Houston, Texas 
from May 5, 1993 to November 6, 1993 for treatment of alcohol 
and cocaine abuse and cancer of the esophagus.

13.  The veteran is not service connected for alcohol abuse 
or cancer of the esophagus.

14.  Treatment for a service-connected disability was not 
instituted and continued for a period in excess of 21 days 
during his period of hospitalization from May 5, 1993 to 
November 6, 1993.

15.  Prior to September 24, 1997, the veteran was service-
connected for PTSD, at a 30 percent rating; duodenal ulcer at 
a 20 percent rating; and bilateral hearing loss with 
tinnitus, both noncompensable.  His combined evaluation was 
40 percent.

16.  The veteran has completed two years of college, and has 
occupational experience as a steelworker for one year.  He 
last worked full time in 1984.

17.  The veteran's service connected disabilities alone were 
not of such severity prior to September 24, 1997, as to 
preclude him from securing or following substantially gainful 
employment suitable for someone of his educational and 
occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD, prior to September 24, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996), amended by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for a 100 percent disability rating for post-
traumatic stress disorder, from September 24, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996), amended by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

3.  An effective date earlier than September 24, 1997, for an 
increased rating for service-connected PTSD based on the law 
and regulations governing the assignment of effective dates 
is not warranted in this case.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(1), (2) (1999).

4.  The veteran has not presented a well grounded claim for 
service connection for residuals of cancer of the esophagus, 
secondary to Agent Orange exposure in service, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (1999).

5.  A temporary total disability rating under 38 C.F.R. § 
4.29, based on hospitalization from May 5, 1993 to November 
6, 1993, is not warranted.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 4.29 (1999).

6.  The criteria for entitlement to a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities, prior to September 24, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a), 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for PTSD.

Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service 
connected PTSD has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the psyche in self-support of the individual.  
38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from service-
connected PTSD were changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed.Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1997).  
In this case, the RO reviewed the veteran's claim under the 
new criteria in April 1998, and it provided the veteran with 
the new criteria in a Supplemental Statement of the Case 
dated that same month.  Moreover, the veteran and his 
representative were given an opportunity to respond to the 
new regulations.  Accordingly, the Board concludes that the 
veteran will not be prejudiced by the Board's review of his 
claim on appeal because due process requirements have been 
met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.

The veteran's service-connected PTSD is currently rated 70 
disabling from September 24, 1997, and 30 percent disabling 
prior to that date.  Under the old criteria, a 30 percent 
rating was assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability level as to produce definite industrial 
impairment.  A 50 percent rating was assigned where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  The next higher 
rating, a 70 percent disability rating, was warranted for 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating, a 100 percent 
schedular evaluation, was warranted when all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
existed which were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 1991).  
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite" with 
respect to the regulations in effect at that time 38 U.S.C.A. 
§ 7104(c) (West 1991).

Under the new criteria, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Factual Background

A review of the veteran's report of separation, Form DD 214, 
reveals that he served in the United States Army from June 
1965 to June 1967, including service in Vietnam.  In a 
September 1982 rating decision, service connection for PTSD 
was granted based on a recent VA examination showing a 
diagnosis of PTSD and records establishing stressors in 
service, and a 30 percent evaluation was assigned.

In May 1993, the veteran filed a claim for an increased 
evaluation stating that he was currently a patient at the VA 
hospital.  Records were obtained showing that he was admitted 
to the psychiatric service in May 1993 for "alcohol and 
cocaine with appearance of hallucinations."  While 
hospitalized, an examination showed cancer of the esophagus.  
An esophagectomy was performed in June followed by a 
tracheostomy, an exploratory laparotomy for intra-abdominal 
abscess and a colectomy and ileostomy.  He was released from 
the hospital in November 1993.  

VA mental health clinic notes from June 1994 show that the 
veteran was participating in a self discipline group which he 
enjoyed, and he was described as "doing good."  He 
disclosed difficulty in trusting, discussed his anger, and 
appeared excited about going on vacation for approximately a 
month.  On mental status examination, he appeared alert and 
oriented, had good eye contact, clear speech, was goal 
directed and his thoughts were negative for suicidal or 
homicidal ideation.  The impression was "stable."  A social 
work note showed that he was living with two friends.

In August 1994, the veteran was afforded a VA compensation 
and pension PTSD examination.  He described his 
hospitalization in May 1993 as starting with a visit to his 
son in Houston.  "I was depressed, reliving Vietnam, having 
hallucinations, seeing Viet Cong along the roadside, and I 
was admitted . . . [i]n the course of a routine physical 
examination, they found carcinoma."  He stated that 
currently he still got depressed and still had nightmares.  
The veteran appeared with a dull, tired, listless manner.  
His associative processes were normal and there were no 
delusional or hallucinatory elements.  His mood was depressed 
and sensorium intact.  The diagnosis was PTSD.

Outpatient treatment records show that the veteran complained 
of dreams about killing in November 1994.  He stated that he 
had been doing "fairly well" and still reported sleep 
disturbance which had been increased somewhat.  He also noted 
problems he had with medication recently prescribed at the 
pain clinic which brought back feelings of his morphine 
addiction.  In December he noted that he still had sleep 
disturbance with waking up at 3-3:30 a.m.  He stated that he 
had been in this pattern for many years, that it had improved 
lately with less time required getting to sleep.  He stated 
that his mood was improved with decreased anxiety.  On 
observation he was alert, fully oriented, his affect was 
brighter and his mood less depressed.  There were no current 
hallucinations.  The veteran stated that his hearing voices 
and seeing shadows were greatly reduced with his current 
medication.  The examiner noted that there were fewer 
paranoid thoughts and no delusions or ideas of reference, and 
there were not homicidal or suicidal ideations.  The 
assessment was chronic PTSD and psychiatric disorder, not 
otherwise specified.  

In a January 1995 psychiatric clinic note, the veteran 
indicated that he was doing well with some brief episodes of 
increased anxiety.  He stayed busy attending up to three AA 
meetings per day.  He continued to experience intermittent 
sleep disturbance with reawakening and intermittent 
nightmares of Vietnam.  He had no periods of severe 
depression or feelings of hopelessness.  On mental status 
examination he was alert and fully oriented.  His affect was 
broad and his mood euthymic with some periods of increased 
anxiety.  This thought process was logical.  In April, he 
related intermittent depression and his mental status 
examination showed that his condition was stable.

The veteran was provided a general VA examination on 
September 24, 1997.  He stated that he was still having 
trouble with depression.  

I have nightmares,  I cannot sleep in a 
bed.  I can sleep sitting up.  I wake up 
a lot during the night.  I have to check 
the house . . .  I was in Vietnam from 
1965 to 1967 with the first division.  We 
were in combat, it seems to me, every 
day.  I still see the fellows I kill.  I 
hear my friends crying and shouting and I 
just cannot sleep . . .  I live alone and 
have an [apartment].  I cannot live with 
anybody.

The examiner noted that the veteran's thought processes were 
normal.  There were no delusions or hallucinatory elements.  
His mood was depressed and sensorium intact.  In an October 
1997 addendum to this examination, the examiner indicated 
that he had reviewed the claims file and in his opinion after 
reviewing the records and the current examination, a GAF 
(global assessment of functioning) rating of 45 was noted for 
PTSD only.

In November 1997, the veteran was provided another VA PTSD 
examination.  He stated that he had nightmares, severe, 
almost daily about the things that happened in Vietnam.  He 
would wake up from the nightmares scared and feeling 
claustrophobic like he could not breathe.  He also described 
intrusive thoughts about his Vietnam experiences and startle 
reaction with noises and flashbacks and diminished 
concentration.  He could not stand people walking behind him.  
He stated that he was always guarded and suspicious and 
stayed by himself most of the time.  He also indicated 
problems related to his surgery for cancer of the esophagus 
which made it impossible for him to eat in public.  He 
indicated that he had been divorced now for several years, 
had two boys and one daughter.  On mental status examination 
his affect was constricted and mood depressed and anxious and 
labile at times.  He admitted auditory or visual 
hallucinations and sometimes these hallucinations were not 
related to the combat experience but in general they were.  
He admitted suicidal ruminations several times in the past.  
His thinking was described as coherent and tight in 
association but with paranoid thoughts, mainly persecutory in 
nature.  He was described as a very guarded and suspicious 
person that was afraid of losing control.  He had a very 
short temper, preferred to be by himself, had some diminished 
concentration and some minimal impairment of memory for 
recent events.  The examiner noted under his AXIS I diagnosis 
that his PTSD was "severe and chronic."  His AXIS IV 
diagnosis was as follows:

Problems related to social environment, 
short temper, depression, occupational 
problems - the patient has not been able 
to work for several years.  He says that 
not only because of his surgery but 
because he stopped working way before his 
surgery.  Housing problems now because he 
lives in a rather dangerous area.  
Psychosocial problems of stress and 
combat.

His AXIS V diagnosis was as follows:

Global assessment of functioning is about 
45 - serious symptoms of suicidal 
ideation and depression and insomnia with 
serious impairment in social and 
occupational functioning.  No friends and 
inability to work.  In terms of 
medications, he takes anti-depressants at 
the present time - Trazodone 150 mg. p.o. 
q.d. and Risperidone 2 mg. and Zoloft 200 
mg.  The ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired.  The psychoneurotic symptoms 
are of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment.

A November 1997 social worker note showed that the veteran 
had began individual psychotherapy in August secondary to 
experiencing increasing difficulties tolerating PTSD group.  
He had been recurrently confrontational without substantial 
provocation and found it difficult to adhere to group 
guidelines.  He was noted to be struggling with isolation, 
anger, mistrust of others, nightmares, and flashbacks.  It 
was also noted that in spite of numerous physical and 
emotional disabilities, he managed to maintain a volunteer 
job at the medical center.

In a June 1999 hearing, the veteran testified that he was 
currently attending an anger management group twice a week, 
and seeing a doctor individually about every four months.  He 
described bad memories about the war and trouble sleeping 
which only came late at night because of his medication.  He 
could not name any friends, and stayed depressed.  Mostly he 
spent his time at home, but spent all day Wednesdays and 
Fridays at the VA.  He stated that he still heard voices 
which was why he was taking Risperidal and Trazodone.  

Analysis

A.  The veteran's condition prior to September 24, 1997.

Prior to September 24, 1997, the veteran was rated 30 percent 
disabled for PTSD.  For the following reasons, the Board 
finds that during this period the veteran did not manifest 
the criteria for a higher evaluation under either the old 
rating criteria, or the new rating criteria.  While he has 
claimed that he was admitted to the VA hospital in May 1993 
for his PTSD, and filed his claim for increased evaluation 
for his PTSD on this date, the VA hospital summary shows that 
he was admitted to the psychiatry service for "alcohol and 
cocaine with appearance of hallucinations."  Although PTSD 
is listed as one of his major diagnosis on a 21 day 
certification report, there is no evidence that he was 
treated for his PTSD, but was instead treated for cancer of 
the esophagus which was diagnosed shortly after admission.  

From 1994 to 1995 the veteran was treated on an outpatient 
basis at the VA mental health clinic.  In June 1994, he was 
participating in a self discipline group and "doing good."  
A mental status examination showed that he was alert and 
oriented, had good eye contact, clear speech, was goal 
directed and his thoughts were negative for suicidal or 
homicidal ideation.  He was living with two friends and 
considered "stable."  

In an August 1994 PTSD examination, the veteran stated that 
he currently still got depressed, and still had nightmares.  
He appeared with a dull, tired, listless manner.  His 
associative processes were normal and there were no 
delusional or hallucinatory elements.  His mood was 
depressed.  

In November 1994, the veteran stated he had been doing fairly 
well, but still reported sleep disturbance, and described a 
sleep pattern that had been unchanged for many years until 
lately when it had improved somewhat.  His mood was improved 
with decreased anxiety.  He was alert, fully oriented, his 
affect was brighter and his mood less depressed.  Fewer 
paranoid thoughts were noted.

The veteran was still doing well in January 1995 complaining 
of only brief periods of increased anxiety.  He was busy, 
attending up to three AA meetings per day.  He continued to 
experience some sleep disturbance with intermittent 
nightmares of Vietnam but had no periods of severe 
depression.  He was noted to be alert and fully oriented with 
a broad affect and euthymic mood.  His condition was stable.

The veteran's PTSD, prior to September 24, 1997, was 
primarily manifested by sleep disturbance with nightmares 
about Vietnam, intermittent depression and anxiety.  These 
symptoms were productive of no more than definite industrial 
impairment as contemplated under the old rating criteria at a 
30 percent level of disability.  To obtain a higher 
evaluation he would have to show considerable impairment in 
his ability to establish or maintain effective or favorable 
relationships with people.  The evidence shows that in June 
1994 he was living with two friends.  In January 1995, he 
noted that he was attending up to three AA meetings a day.  
He had demonstrated the ability to maintain effective 
relationships with people, both at home and in group 
activities.  Therefore, considerable industrial impairment 
required for a 50 percent evaluation is not shown for this 
period.  

Under the new rating criteria, the veteran demonstrated 
several of the elements required for his current 30 percent 
evaluation, including depressed mood, anxiety, and chronic 
sleep impairment.  However, he demonstrated virtually none of 
the criteria for the next higher evaluation.  He showed no 
flattened affect, speech disorder, panic attacks, 
difficulties in comprehension, or impaired judgment or 
thinking.  Although he was described in an August 1994 VA 
examination as appearing dull and with a depressed mood, 
records before and after show that he appeared alert and 
oriented with an improving mood, even described as euthymic 
in a January 1995 psychiatry note.  Just shortly before his 
August 1994 VA examination in June, he appeared excited about 
going on vacation for a month.  The Board finds that this 
single mood disturbance is not accurately characterized by 
the term "disturbances of motivation and mood" as 
contemplated by the 50 percent evaluation.  As noted above, 
he was at various times living with two friends and attending 
meetings, therefore he does not show "difficulty in 
establishing and maintaining effective work and social 
relationships" either.  

The Board has considered the veteran under both the old and 
new rating criteria in effect for the period prior to 
September 24, 1997.  In neither case does the evidence more 
nearly approximate the criteria for a higher evaluation.  The 
preponderance of the evidence is against a higher evaluation 
for his service-connected PTSD prior to September 24, 1997.

B.  The veteran's condition dating from September 24, 1997.

In contrast with the earlier period discussed above, the 
veteran's PTSD subsequently dramatically worsened.  Evidence 
of this was initially manifest in the VA examination 
conducted on September 24, 1997 and for the following reasons 
the Board finds the veteran is more appropriately rated 100 
percent disabled for PTSD from this date.  In making this 
determination, the Board notes that the veteran's most 
significant symptoms from this date appear to be disruption 
of sleep by severe nightmares, intrusive thoughts, guarded 
suspicion, isolation, anger, mistrust of others, and 
flashbacks.  A November 1997 VA PTSD examination resulted in 
a GAF of 45.  In defining this level of disability, the 
examiner noted that he had "no friends and inability to 
work" (emphasis added). 

The Board finds that his disability is more appropriately 
rated under the old criteria for psychoneurotic disorders, 
under the diagnostic code for post-traumatic stress disorder, 
Diagnostic Code 9411 in which the veteran's disability was 
evaluated in reference to his ability to establish and 
maintain effective or favorable relationships with other 
people, and in his degree of industrial impairment.  Under 
the old rating criteria a 100 percent disability rating 
contemplated that all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; psychoneurotic symptoms existed which were 
totally incapacitating, bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996)(emphasis added).  

Although the evidence shows considerable impairment in the 
veteran's ability to work, part of which is clearly 
attributable to the residuals of his cancer surgery of the 
esophagus, the September 1997 examination indicated that the 
veteran had a GAF of 45 "noted for PTSD only."  A GAF of 45 
indicates "serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."   DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994). 

As such, the Board determines that it is more advantageous to 
the veteran to rate his service connected psychiatric 
disability under the old rating criteria.  VAOPGCPREC 11-97 
at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
evidence supports an increased rating of 100 percent dating 
from September 24, 1997, based on his unemployability due to 
PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9411 (1996), amended by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  In making this 
determination, the Board has relied on the rule affording the 
veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Because this decision awards the veteran a total schedular 
rating for PTSD, the issue of entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disability, considered a lesser benefit 
than a total schedular rating, is moot for the period from 
September 24, 1997.  See VAOPGCPREC 6-99, discussion PART V, 
infra.

II.  Earlier Effective Date for Increased Evaluation for 
PTSD.

Preliminary Matters

The veteran is claiming that he should be granted an earlier 
date for his increased evaluation for PTSD, specifically that 
he should be granted a total rating for his PTSD dating from 
his separation from service in 1967.  The veteran filed a 
claim for an increased rating for his service-connected PTSD 
in May 1993, at the same time he was hospitalized at the VA 
Medical Center in Houston, Texas, and the Board has 
considered him for higher evaluations from this date in the 
discussion above. 

The Board notes that he was granted service connection for 
PTSD in a September 1982 rating decision which assigned a 30 
percent evaluation effective April 1980.  This was confirmed 
in subsequent rating decisions in December 1984, September 
1985, and March 1990.  With regard to his claim that he 
should be assigned an increased evaluation effective the date 
of his separation, the only legal basis for such a claim 
would be if clear and unmistakable error were found in the 
rating decisions rendered prior to the May 1994 rating 
decision on appeal. 38 C.F.R. § 3.105(a) (1999).  However, 
the Board concludes that the veteran failed to reasonably 
raise the issue of clear and unmistakable error with regard 
to the claim for an effective date earlier for an increased 
disability rating for service-connected PTSD and that 
therefore it was not error on the part of the RO for not 
adjudicating the claim for an earlier effective date on this 
particular legal basis.  Fugo v. Brown, 6 Vet. App. 40, 45 
(1993) (holding that, where veteran did not reasonably raise 
clear and unmistakable error, the board was not required to 
address it, but should have noted the veteran's attempt to 
raise the issue and resolved it quickly and simply).  

The Law and Regulations Regarding Earlier Effective Dates

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a 
claim for an increased disability rating; otherwise the 
general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet App 125, 126 (1997).  Thus, three possible 
dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2) (1999).

Factual Background and Analysis

In this case, the veteran's claim for increased evaluation 
was received in May 1993.  The RO determined that the 
evidence did not warrant an increased in his service-
connected PTSD until September 24, 1997 at which time a VA 
examination showed that his condition worsened significantly 
and his evaluation was increased to 70 percent.  This 
decision further increases his evaluation to 100 percent also 
from this date.  See Part I, supra.  The Board has examined 
the claims file, from the date of receipt of his claim in May 
1993 back to the prior final denial of his claim for an 
increased rating in March 1990 and can find no evidence of a 
claim received earlier than May 1993.  Even assuming a claim 
had been filed earlier than May 1993, there is no basis for 
an earlier effective date in the absence of actual evidence 
of an increase in disability.  Such evidence does not appear 
until the September 24, 1997 VA examination.  As this is the 
date that the increase is shown to have occurred, an earlier 
effective date is not warranted.  See 38 C.F.R. § 3.400(o)(1) 
(1999).




III.  Service Connection for Cancer of the Esophagus 
Secondary to Agent Orange Exposure.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well 
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) (1999) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1999).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1999) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307(d) (1999).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

In this case, the evidence shows that the veteran was 
admitted to the VA hospital in May 1993, initially for 
psychiatric treatment related to alcohol and cocaine use.  
Medical examination was performed which revealed a Barrett's 
esophagus that showed an in situ carcinoma.  An esophagectomy 
was performed in June 1993, and in July he had a tracheostomy 
followed by an exploratory laparotomy for intra-abdominal 
abscess.  In August 1993, exploratory laparotomy for a 
colectomy and ileostomy for bleeding were performed.  He was 
discharged in November 1993 and noted to be recuperating well 
three months postoperatively.

A May 1997 esophagogastroduodonescopy showed a normal upper 
endoscopy, with the esophagus normal in appearance.  Surgical 
changes however were consistent with gastric pull up with the 
gastroesophageal junction now at 21 cm.

The only cancers which may be presumed due to exposure to 
Agent Orange under the 38 C.F.R. § 3.309(e) are prostate 
cancer, respiratory cancers, and certain identified soft 
tissue sarcomas.  Because the veteran's esophageal cancer has 
been identified as a carcinoma, it may not be presumed due to 
Agent Orange exposure in service.  Notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
However, the Court has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Furthermore, the Court has held that in view of the plain 
language of 38 U.S.C. § 1116(a)(3) and 38 C.F.R. 
§ 3.307(a)(6)(iii), neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of a well-
grounded claim where the veteran has not developed a 
condition enumerated in either 38 U.S.C. § 1116(a) or 
38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164 
(1999).  Therefore, in the absence of one of the presumptive 
diseases, to establish service connection on a direct basis 
due to exposure to Agent Orange, the veteran must show both 
nexus and exposure to Agent Orange.

In this case the veteran avers that he developed his 
esophageal cancer as a result of exposure to Agent Orange in 
service.  The veteran is not contending, nor does the 
evidence show, that his esophageal cancer was incurred 
directly in service, or within the one year presumptive 
period following service allowed for chronic diseases such as 
cancer.  See 38 C.F.R. § 3.309(a) (1999).  As such, the Board 
will only consider the question of direct causation resulting 
from exposure to Agent Orange in service.

The medical records show that he was first diagnosed with 
cancer of the esophagus, and later cancer of the colon, in 
May 1993 at a VA hospital.  None of the medical evidence 
links esophageal cancer to exposure to Agent Orange in 
service.  The only evidence of such a link consists of the 
veteran's own assertions.  The veteran's statements, however, 
are not competent evidence to establish the etiology of his 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained medical professional.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current residuals of cancer of the 
esophagus are the result of his exposure to Agent Orange.  
See Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Additionally, although he had service in 
the Republic of Vietnam, without evidence of one of the 
presumptive diseases listed in 38 C.F.R. § 3.309 (e), he is 
not presumed to have been exposed to Agent Orange.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  There is no 
evidence in the claims file that the veteran was actually 
exposed to Agent Orange in service.  In this regard, the 
Board notes that the veteran was provided a VA Agent Orange 
examination in April 1981; however, no diagnosis was rendered 
of any disease related to Agent Orange exposure in service.  

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim for service 
connection for residuals of cancer of the esophagus secondary 
to exposure to Agent Orange in service.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 11 Vet. App. 174 (1999).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

IV.  Temporary Total Rating for Hospitalization under 
38 C.F.R. § 4.29.

The applicable VA regulation states that a "total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a Department of Veterans Affairs or an approved 
hospital for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense for a 
service-connected disability for a period in excess of 21 
days."  38 C.F.R. § 4.29 (1999).

The regulation further states that "notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order."  38 C.F.R. § 4.29 (b) (1999).

A review of the evidence of record reveals that the veteran 
is service connected for the following:  post-traumatic 
stress disorder, duodenal ulcer, bilateral hearing loss and 
tinnitus.  Service connection has been denied for residuals 
of cancer of the esophagus and substance abuse, as well as 
numerous other disorders.

A VAMC discharge summary reveals that the veteran was 
hospitalized from May 5, 1993 to November 6, 1993.  The 
diagnosis of record was in situ carcinoma of the esophagus 
and the record shows that he was admitted for "alcohol and 
cocaine with appearance of hallucinations.  The veteran 
described his treatment in a June 1999 hearing:

Well, I went in because I was having 
Vietnam flashbacks and bad dreams and 
memories and I was feeling like suicide . 
. . I went into the hospital and told 
them and they said we'll have to keep you 
for a month and observe you . . . I 
started complaining about my chest and 
they did a biopsy and the third day 
[they] said I was supposed to stay in the 
VA hospital [and] the mental health 
treatment was over.

A 21-Day Certification Report shows that the veteran was 
hospitalized continuously from May 5, 1993 to May 26, 1993.  
His major diagnoses were: (1) Alcohol dependency; (2) PTSD; 
(3) Psychotic disorder, not otherwise specified; and (4) 
Cancer of the esophagus.  Although this report certifies his 
hospitalization from May 5, 1993 to May 26, 1993, he remained 
hospitalized until November 6, 1993.  

While the veteran has asserted that he was hospitalized for 
his symptoms of his service-connected PTSD, and duodenal 
ulcers, this assertion is not supported by the evidence of 
record.  Although PTSD was recognized as one of his diagnoses 
on the 21-Day Certification Report, the evidence clearly 
shows that he was hospitalized initially for "alcohol and 
cocaine with appearance of hallucinations," and treated 
during his hospitalization primarily for residuals of cancer 
of the esophagus.  No reference was made in the hospital 
summary to his PTSD and there is no indication that he 
required treatment during this time for his PTSD as opposed 
to substance abuse.  By his own hearing testimony, the 
veteran has acknowledged that the mental health treatment was 
over on the third day of his hospitalization as soon as they 
detected the cancer of the esophagus.  With regard to his 
service-connected duodenal ulcer, other than being prescribed 
Zantac during his hospitalization, there is no other 
indication of treatment for his ulcers and this condition is 
not even listed as one of the diagnoses on the 21-Day 
Certification Report.

In light of the foregoing, there is no basis upon which to 
grant the veteran's claim for § 4.29 benefits.  The record 
shows that his hospitalization was for the purpose of 
treatment of his nonservice-connected substance abuse, and 
cancer of the esophagus.  As such, the Board concludes that 
the veteran's claim for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization from 
May 5, 1993 to November 6, 1993 must be denied.

V.  Unemployability due to Service Connected Disabilities.

As noted above, because this decision awards the veteran a 
total schedular rating for PTSD, the issue of entitlement to 
a total disability rating based upon individual 
unemployability due to service-connected disability, 
considered a lesser benefit than a total schedular rating, is 
moot for the period from September 24, 1997.  See VAOPGCPREC 
6-99.  However, he may still be considered for 
unemployability due to service-connected disabilities for the 
period prior to this date. 

The veteran's claim for a total rating based on individual 
unemployability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Stanton v. Brown, 5 Vet. 
App. 563, 571 (1993) (where an appellant stated that he could 
no longer seek or maintain employment, he presented a well-
grounded claim for a total disability rating).  He has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The regulations provide that "total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (1999).

In this case, the Board notes that prior to September 24, 
1997, the veteran was service-connected for PTSD at a 30 
percent rating, duodenal ulcer at a 20 percent rating, and 
hearing loss with tinnitus, both noncompensable.  His 
combined disability evaluation was 40 percent.  These are his 
only service-connected disabilities.  As such, the minimum 
percentage requirements under 38 C.F.R. § 4.16(a) (1999) have 
not been met.  38 C.F.R. § 4.16(b) (1999) provides that, for 
veterans unemployable by reason of service connected 
disabilities which do not meet the percentage of standards of 
38 C.F.R. § 4.16(b), the rating board may submit the case to 
the Director, Compensation and Pension Service, for 
consideration of extraschedular compensation.  The Board 
notes that there is no objective evidence to support the 
veteran's contentions that his service-connected disabilities 
alone render him unemployable.  

The veteran's primary service-connected disability, PTSD, has 
been discussed thoroughly above in Part I of this decision.  
The Board notes that prior to September 24, 1997, he appeared 
to be doing rather well.  Although he was also service-
connected for duodenal ulcer, the overwhelming body of 
evidence shows that his primary disability of the digestive 
system was from the residuals of his cancer of the esophagus.  
His hearing loss was noncompensable and his tinnitus was 
described as intermittent.  There is no evidence that the 
veteran was precluded from obtaining substantially gainful 
employment based solely on his service-connected disabilities 
prior to September 24, 1997.  There is, however, significant 
evidence to suggest that the veteran was unemployable due to 
his nonservice connected disabilities which included 
residuals of cancer of the esophagus, and substance abuse.  
In this regard, the Board notes that the veteran has argued 
that he was unemployable based on an award made by the Social 
Security Administration (SSA) in January 1992 which 
determined that the veteran was unable to work since December 
1984 due to "anxiety disorder."  This was the only 
diagnosis listed on the disability determination.  The RO 
obtained the records used in this determination, which 
consist for the most part of VA medical reports, and the 
Board has examined them.  The Board notes that the law and 
regulations governing the criteria for an award of Social 
Security disability benefits and the effective dates for such 
an award differ from those pertaining to VA disability 
awards.  The evidence does not support an award of a total 
rating due to unemployability under VA regulations, solely on 
the basis of service-connected conditions, prior to September 
224, 1997.

Based on the above evidence, the Board finds that the 
veteran's service-connected disabilities alone were not so 
severe as to have precluded all forms of gainful employment 
prior to September 24, 1997, notwithstanding SSA's 
determination of that the veteran is unemployable.  See 
Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998)(where 
the Federal Circuit Court held that although SSA 
determinations regarding unemployability and disability may 
be relevant in VA disability determinations, they are not 
binding on the VA).  Although he had some interference in his 
employability as a result of his service-connected 
disabilities, the evidence clearly shows that he had 
significant nonservice-connected disorders, most notably his 
residuals of cancer of the esophagus, which also interfered 
with his employability.  Therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim that he was permanently precluded from securing 
substantially gainful employment prior to September 24, 1997, 
solely by reason of his service-connected PTSD, duodenal 
ulcer, hearing loss and tinnitus.  The Board finds that this 
case does not present such exceptional circumstances as to 
warrant referral to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  See 38 C.F.R. 
§ 3.321(b), 4.16(b) (1999).




ORDER

An increased rating for PTSD, prior to September 24, 1997, is 
denied.  

A 100 percent disability rating is granted for PTSD, from 
September 24 1997, subject to the law and regulations 
governing the payment of monetary awards.  

Entitlement to an earlier effective date than September 24, 
1997 for the increase in disability for PTSD is denied.

Because it is not well grounded, the veteran's claim for 
service connection for residuals of cancer of the esophagus, 
secondary to Agent Orange exposure in service, is denied.  

A temporary total rating under the provisions of 38 C.F.R. § 
4.29 for a period of hospitalization from May 5, 1993 to 
November 6, 1993 is denied.

A total rating for compensation based on individual 
unemployability due to service connected disabilities prior 
to September 24, 1997, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

